Citation Nr: 1011863	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  03-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1976 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's claim.

This matter was previously before the Board in February 2005, 
at which time it was remanded for the collection of 
additional medical evidence and an additional medical opinion 
(perhaps to include a new VA examination).  Although this 
development was completed, the Board observes that the remand 
also REFERRED to the RO an unadjudicated claim of entitlement 
to service connection for a bilateral knee disorder, as 
secondary to his service-connected back disorder.  The claims 
file does not reflect any development of this issue so it is 
again REFERRED to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board presently undertakes no review of the Veteran's 
claim of entitlement to TDIU.

In December 2009, the Veteran's representative filed a 
statement with the Board in order to request that, if the 
Veteran had not prior received a hearing with a decision 
review officer, he be scheduled for one.  The representative 
further requested that, if a hearing had already been held 
with a decision review officer, that the Veteran be scheduled 
for a travel board hearing, at the RO, with a Veterans Law 
Judge.

The Board notes that the Veteran was previously scheduled for 
a hearing before a DRO and, on the day of the hearing, 
submitted a form indicating that he wished to cancel.  He did 
not timely request a new hearing or provide any reason for 
his cancellation.

However, as the Veteran, through his representative, has 
requested a travel board hearing before a Veterans Law Judge, 
but none has been scheduled, he is entitled to a hearing 
before the Board as a matter of right. 38 C.F.R. § 20.700(a) 
(2009).  As the Veteran has requested a hearing at the RO, 
his claims file must be returned to the AOJ on remand. 38 
C.F.R. §§ 19.9, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The RO/AMC  should schedule the Veteran 
for a Travel Board hearing before a 
Veterans Law Judge at the RO at the 
earliest opportunity pertaining to the 
matter on appeal.  Notify the Veteran of 
the date, time, and location of this 
hearing.  Place a copy of the notification 
letter in the claims file.  A transcript 
of this hearing must be associated with 
the claims file.  


	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


